     Case 2:19-cv-08082-CAS-FFM Document 18 Filed 03/09/20 Page 1 of 3 Page ID #:98



1     WEINTRAUB TOBIN LAW CORPORATION
      DAVID R. GABOR, State Bar No. 145729
2     10250 Constellation Blvd., Suite 2900
      Los Angeles, California 90067
3     Telephone: 310-858-7888
      Facsimile: 310-550-7191
4     Email:     dgabor@weintraub.com
5     Attorneys for Plaintiffs
      RICHARD “CHEECH” MARIN, an individual;
6     KOO KOO BANANA, INC., a California Corporation
7

8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
       RICHARD “CHEECH” MARIN, an          Case No.: 2:19-CV-08082 CAS (FFMx)
11     individual; KOO KOO BANANA, INC., a
       California Corporation,             Hon. Christina A. Snyder
12
                         Plaintiffs,
13                                                NOTICE OF SETTLEMENT
                 v.
14
       STEVEN CHIOCCHI, an individual;            Complaint Served:   11/5/19
15     CHEECH’S OWN, LLC, a New Jersey
       Limited Liability Company,
16
                         Defendants.
17

18

19
20

21

22

23

24

25

26

27

28
      {00203568.DOCX;}
                                       NOTICE OF SETTLEMENT
                                                 1
     Case 2:19-cv-08082-CAS-FFM Document 18 Filed 03/09/20 Page 2 of 3 Page ID #:99



1     TO THE HONORABLE COURT:

2            The parties in the above-captioned matter have reached and documented a settlement

3     agreement in this matter but are waiting for final signature from Plaintiffs (the delay is caused by

4     Plaintiff Cheech’s travel schedule). Plaintiffs anticipate filing a dismissal with prejudice shortly.

5     The parties per Local Rule have alerted the Court in order to avoid the setting of an OSC or other

6     associated Court engagement.

7                                                   Respectfully Submitted,

8

9     Dated: March 9, 2020                      WEINTRAUB TOBIN LAW CORPORATION

10                                              By /s/ David R. Gabor
                                                   David R. Gabor
11                                                 Attorneys for Plaintiffs Richard “Cheech”
                                                   Marin and Koo Koo Banana, Inc.
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
      {00203568.DOCX;}
                                           NOTICE OF SETTLEMENT
                                                     2
    Case 2:19-cv-08082-CAS-FFM Document 18 Filed 03/09/20 Page 3 of 3 Page ID #:100



1
                                    PROOF OF SERVICE
2
                   Richard “Cheech” Marin, et al., v. Cheech’s Own, et al.
3                          Case No. 2:19 -cv-8082 CAS (FFMx)
4          I am a citizen of the United States. My business address is 10250 Constellation
     Boulevard, Suite 2900, Los Angeles, CA 90067. I am employed in the county of Los
5    Angeles where this service occurs. I am over the age of 18 years, and not a party to
     the within cause. I am readily familiar with my employer’s normal business practice
6    for collection and processing of correspondence for mailing with the U.S. Postal
     Service, and that practice is that correspondence is deposited with the U.S. Postal
7    Service the same day as the day of collection in the ordinary course of business.
8           On March 9, 2020, following ordinary business practice, I served true copies of
     the following document(s) described as:
9
                 NOTICE OF SETTLEMENT
10
      Addressed to the following recipients:
11
   Christopher R. Kinkade
12
   Fox Rothschild LLP
13 997 Lenox Drive
   Lawrenceville, NJ 08648
14
   Tel: (609) 844-3023
15 Fax: (609) 896-1469
   Email: CKinkade@foxrothschild.com
16

17          [XX] BY MAIL: I enclosed the document(s) in a sealed envelope or package
     addressed to the persons at the addresses listed in the Service List and placed the
18   envelope for collection and mailing, following our ordinary business practices. I am
     readily familiar with the practice of Weintraub Tobin Chediak Coleman Grodin Law
19   Corporation for collecting and processing correspondence for mailing. On the same
     day that correspondence is placed for collection and mailing, it is deposited in the
20   ordinary course of business with the United States Postal Service, in a sealed envelope
     with postage fully prepaid. I am a resident or employed in the county where the
21   mailing occurred. The envelope was placed in the mail at Los Angeles, California.
22        [XX] BY ELECTRONIC MAIL: I caused such document to be transmitted to
   the addressee(s) by way of electronic mail. Each e-mail was complete and no report of
23 error was received.

24         I declare under penalty of perjury under the laws of the United States that the
     foregoing is true and correct.
25
           Executed on March 9, 2020, at Los Angeles, California.
26

27
                                                /S/ Luz Calderon
28                                              Luz Calderon
     {00203568.DOCX;}
                                   NOTICE OF SETTLEMENT
                                             3
